              Case 2:19-cr-00129-RSM Document 42 Filed 07/07/20 Page 1 of 2



 1                                                        Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                           NO. CR19-0129 RSM
10                           Plaintiff,                   ORDER FOR COMMITMENT
11                      v.
12    TALIN LEE MORRIS,
13                           Defendant.
14
15          This Court, having held a video hearing via Webex to determine defendant Talin
16 Lee Morris’ competency to stand trial, having reviewed the evaluation prepared by
17 forensic psychologist Cynthia A. Low, Ph.D., having heard from Dr. Low during the
18 hearing regarding her evaluation of the Defendant, having heard the arguments of counsel
19 for the parties, having questioned the Defendant, and having reviewed the records and
20 files herein, finds by a preponderance of the evidence that the Defendant is presently
21 suffering from a mental disease or defect rendering him mentally incompetent to the
22 extent that he is unable to understand the nature and consequences of the proceedings
23 against him or to assist properly in his defense. Therefore,
24          IT IS HEREBY ORDERED:
25          (1)    that the Defendant is committed to the custody of the Attorney General to
26 be hospitalized at a suitable facility for treatment, for a period not to exceed four (4)
27 months, to restore his competency pursuant to Title 18, United States Code, Section
28 4241(d);

     ORDER FOR COMMITMENT                                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     CR19-0129 RSM /MORRIS - 1                                                 SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:19-cr-00129-RSM Document 42 Filed 07/07/20 Page 2 of 2



 1         (2)     that the Defendant, to the extent possible, be examined periodically,
 2 including at the end of the four month period, to determine whether there is a substantial
 3 probability that in the foreseeable future he will attain the capacity to permit the
 4 proceedings to go forward;
 5         (3)     that the Defendant shall cooperate with the psychiatrist during the
 6 examinations; and that no statement made by the Defendant in the course of psychiatric
 7 examination shall be admitted as evidence against himself except on an issue regarding
 8 his mental condition, if that issue is raised by him; and
 9         (4)     that a report generated pursuant to this Order be prepared and disseminated
10 in accordance with the requirements set forth in Title 18, United States Code, Section
11 4247(c).
12         The Clerk of the Court is directed to provide copies of this Order to all counsel.
13         DATED this 7th day of July, 2020.
14
15
16
17
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22 Presented by:
23
   s/ J. Tate London
24 J. TATE LONDON
   Assistant United States Attorney
25
26
27
28

     ORDER FOR COMMITMENT                                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     CR19-0129 RSM /MORRIS - 2                                                 SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
